IN THE SUPREME COURT OF THE STATE OF NEVADA


                 AMANDA REYNOLDS,                                      No. 84571
                                 Appellant,
                             vs.
                 ALFREDO MEDELLIN,
                                  Respondent.                             MED
                                                                           MAY i i 2022
                                                                          ELIZABS• . A. BROWN
                                                                        CLE L OF YPREiE COURT

                                                                            C) U CLERK
                                      ORDER DISMISSING APPEAL
                             Cause appearing, appellant's motion for a voluntary dismissal
                 of this appeal is granted. This appeal is dismissed. NRAP 42(b).
                             lt is so ORDERED.


                                                          CLERK OF THE SUPREME COURT
                                                          ELIZABETH A. BROWIsi

                                                          BY:




                 cc:   Hon. Rhonda Kay Forsberg, District Judge
                       .Hon. Stacy Michelle Rocheleau, District Judge, Family Court Division
                       Barnes Law Group, LLC
                       Alfredo Medellin
                       Eighth District Court Clerk




 SUPREME COURT
      OF
    NEVADA


CLERK'S ORDER

 •I 1947
                                                                           2-2_-114911